Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
13, 2021.




                                      In The

                          Fourteenth Court of Appeals

                                 NO. 14-21-00215-CV



                               IN RE O.A.O., Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 280th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2019-76763

                           MEMORANDUM OPINION

      On April 23, 2021, relator O.A.O. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Barbara Stalder, presiding
judge of the 280th District Court of Harris County, to set aside her October 13, 2020
final protective order.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.

                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                         2